Title: To Thomas Jefferson from John Paul Jones, 20 March 1788
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Copenhagen March 20. 1788.

I embrace the occasion of a young Gentleman, just arrived here Express from St. Petersburg, and who sets out immediately Express for Paris, to transmit you the foregoing Copy of my last of the 18th. I have written to Norway and expect a satisfactory Answer. The minister of France is surprised to have had no object from Versailles respecting me. I pray you and so does he to push that point immediately. The minister of foreign affairs will receive me on Saturday. Please to present my kind compliments to Littlepage. If there is any thing new from that quarter, you will no doubt communicate it.
I am sincerely, Yours in haste,

Paul Jones


NB. The Cyphers in the Original Letters are all corrected in the Copys, and the Numbers that were at first erronious, are now underlined.

